DETAILED ACTION 
The present application, filed on 7/7/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-40 are pending and have been considered below. 


Priority
This application is a CON of 15/786,583 10/17/2017 PAT 11062368, which is a CON of 14/219,730 03/19/2014 ABN. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12; 10, 11, 20 of patent US 11,062,368. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 21, 32 read on the patent US 11,062,368's claims 1, 12; 10, 11, 20 respectively. The claims recite an apparatus and a method respectively. The equivalent pairs recite the same limitations, with the patent US 11,062,368 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 22, 33 read on patent US 11,062,368 claims 1, 12. 
Application claims 23, 34 read on patent US 11,062,368 claims 1, 12. 
Application claims 24, 35 read on patent US 11,062,368 claims 1, 12; 2, 13. 
Application claims 25, 36 read on patent US 11,062,368 claims 1, 12; 2, 13. 
Application claims 26, 37 read on patent US 11,062,368 claims 3, 14. 
Application claim 27 reads on patent US 11,062,368 claims 5, 16. 
Application claims 28, 38 read on patent US 11,062,368 claims 6, 17. 
Application claims 29, 39 read on patent US 11,062,368 claims 1, 12. 
Application claims 30, 40 read on patent US 11,062,368 claims 8, 19. 
Application claim 31 reads on patent US 11,062,368 claim 9. 

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not been in fact patented. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure: 
1	US 20060129534 A1	2006-06-15	14	Jones; Rosemary et al.	System and methods for ranking the relative value of terms in a multi-term search query using deletion prediction; The likely relevance of each term of a search-engine query of two or more terms is determined by their deletion probability scores. If the deletion probability scores are significantly different, the deletion probability score can be used to return targeted ads related to the more relevant term or terms along with the search results. Deletion probability scores are determined by first gathering historical records of search queries of two or more terms in which a subsequent query was submitted by the same user after one or more of the terms had been deleted. The deletion probability score for a particular term of a search query is calculated as the ratio of the number of times that particular term was itself deleted prior to a subsequent search by the same user divided by the number of times there were subsequent search queries by the same user in which any term or terms including that given term was deleted by the same user prior to the subsequent search. Terms are not limited to individual alphabetic words.
0	US 20090094218 A1	2009-04-09	12	Zhang; David Chen et al.	Method and system for improving performance of counting hits in a search; One embodiment of the present invention includes a method for automatically enabling a search system or application to quickly and accurately count hits corresponding to a search expression. For example, a search expression is received or retrieved that may include redundant and/or overlapping search expression components. Each narrow search expression component is removed from the search expression if joined by an "OR" operator to a broader or equivalent search expression component. Additionally, each broad search expression component is removed from the search expression if joined by an "AND" operator to a narrower or equivalent search expression component. By modifying the received search expression in this fashion, a performance gain is typically achieved for calculating the hit count while maintaining its accuracy.
0	US 20120309414 A1	2012-12-06	47	Rhoads; Goeffrey B.	LOCATION AWARE INTELLIGENT TRANSPORTATION SYSTEMS; A location aware intelligent transportation system determines ranges between a plurality of communication devices, including at least one mobile communication device. A method includes receiving receive messages transmitted from a plurality of other communication devices. Each receive message includes a transmit count stamp corresponding to a remote counter value. The mobile communication device generates a receive count stamp for each receive message. The method includes dynamically associating and disassociating the mobile communication device with a plurality of sub-groups of the plurality of other communication devices. The associating and disassociating are based at least in part on receiving receive messages from a predetermined number of other communication devices for each sub-group. For each sub-group currently associated with the mobile communication device, the method includes generating range estimates between the mobile communication device and the other communication devices in the particular sub-group. The range estimates are based on a combination of the transmit count stamps and the receive count stamps.
0	US 20050251738 A1	2005-11-10	12	Hirano, Ryota  et al.	Document revision support program and computer readable medium on which the support program is recorded and document revision support device; To satisfy the needs for stringent control of a record of revisions made to, for example, laws, ordinances, legal documents, patent specifications, industrial codes, documents regarding financial products, specifications, instruction and other manuals, office regulations, bylaws and the like and for strict control of revision histories of editing in the field of publishing and the like. To provide a system for constructing, in a storage device of a computer, data expressing a document to be revised as an XML document, in which a volume, a chapter, a clause, an item, a section, a sub-section, a paragraph and the like of a document to be revised are expressed as a tree structure, assigning to an element corresponding to a branch node of tree structured data a set of a unique revision ID and an attribute representing a type of the revisions written in a list structure every time a revision is made and saving in the element the original document prior to the revision so that a revision operation of the element is performed using the information.
0	US 20130086509 A1	2013-04-04	16	SATYANARAYANA; ASHWIN et al.	ALTERNATIVE QUERY SUGGESTIONS BY DROPPING QUERY TERMS. Computer-readable media, computer systems, and computing devices method of facilitating presentation of alternative query suggestions. The method includes referencing an initial query having a plurality of terms. A term(s) to remove from the initial query is identified, for example, based at least on a number of times the term(s) occur in previous queries. The initial query is modified by removing the term(s) from the initial query. Thereafter, the modified query is used to identify an alternative query suggestion(s) that includes at least one term that matches at least one term of the modified query.
0	US 20160285672 A1	2016-09-29	17	HUANG; DONGBO et al.	METHOD AND SYSTEM FOR PROCESSING NETWORK MEDIA INFORMATION; A method and a system for processing network media information are provided. The method includes: collecting historical distribution effect data of network media information; performing attribute improvement processing on the historical distribution effect data by using population attribute data and network media information management data to obtain characteristic attribute data; constructing an effect parameter estimation model corresponding to each attribute of the characteristic attribute data, and training the effect parameter estimation model; estimating an effect parameter value of each audience for target network media information according to the effect parameter estimation model; and selecting an audience whose estimated effect parameter value is greater than or equal to a specified threshold value to form an audience population package to be extracted. The present invention can improve efficiency of extraction, reduce labor cost, and improve precision of distribution of network media information in an audience population package.
0	US 20120235812 A1	2012-09-20	18	Maia; Eduardo de Mello et al.	DEVICE LOCATION DETECTION; One or more techniques and/or systems are disclosed for improving location awareness of a device. A device position can be determined (e.g., via GPS or some location service), and this position can be used to identify a user-experience that may be in an area around the device, such as within a desired position threshold. A near-field radio system beacon that is associated with the user-experience can be activated in order to identify a distance of the device from the beacon. The beacon can use a near-field radio system ID associated with the device to identify the device, and determine a distance to the device. When a user moves the device to within a threshold distance from the beacon, the user-experience can be activated on the device, such that the user may interact with the user-experience (e.g., to hear a description of artwork as the user navigates through a museum).
0	US 20130262979 A1	2013-10-03	26	Gu; Haijie et al.	Method and System of Displaying Cross-Website Information; The present disclosure discloses a method and a system of displaying cross-website information. The method includes obtaining, by a first server of a first website, product information under a category of at least one desired product of a first user. Next, the first server obtains information of similar product units under a product category of a second server, where a similar product unit includes a set of displayable products. The first server then computes degrees of similarity between the product information under the category of the at least one desired product and respective product information of the similar product units. For the product information under the category of the at least one desired product, the first server selects a predetermined number of top similar product units in a descending order of the degrees of similarity, and renders products included in the predetermined number of top similar product units as products to be displayed. The first server displays the products on a web page of the first website that is viewed by the first user.
0	US 20140257972 A1	2014-09-11	25	Chittilappilly; Anto et al.	METHOD, COMPUTER READABLE MEDIUM AND SYSTEM FOR DETERMINING TRUE SCORES FOR A PLURALITY OF TOUCHPOINT ENCOUNTERS; A system and method for allocating credit for an advertising conversion among various advertising touchpoints encounter by the consumer is provided. The system and method comprise receiving data pertaining to touchpoints and conversions of an advertising campaign across multiple channels. Users are correlated across the channels and the various conversions, touchpoints, and touchpoint attributes are identified. Each touchpoint attribute and touchpoint attribute value is assigned a weight. An attribution algorithm is selected, and coefficients are calculated using the assigned weights. The algorithm is executed and true scores corresponding to the touchpoints encountered by each converting user are computed.
0	US 20090319372 A1	2009-12-24	25	Makeev; Evgeniy	QUALITY-BASED ONLINE ADVERTISEMENT TRADING SYSTEM; A system for online advertisement ("ad") trading is described by which advertisers and affiliates can trade online ads and ad placements. The system receives bids for placing online advertisements from advertisers and offers to place online advertisements from affiliates and matches bids and offers. Matching bids and offers includes matching ad placement security types respectively associated with each of the bids and the offers. An ad placement security type is defined by at least one parameter representative of an advertiser quality level and at least one parameter representative of an affiliate quality level. Responsive to the matching of a bid to an offer, online advertisements from the advertiser that submitted the bid are delivered for placement via an online property or service associated with the affiliate that submitted the offer.
0	US 20070271287 A1	2007-11-22	24	Acharya; Chiranjit et al.	Clustering and classification of multimedia data; Records including category data is clustered by representing the data as a plurality of clusters, and generating a hierarchy of clusters based on the clusters. Records including category data are classified into folders according to a predetermined entropic similarity condition.
0	US 20150188949 A1	2015-07-02	63	Mahaffey; Kevin Patrick et al.	CLOUD-BASED NETWORK SECURITY; A method for managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device, the path including at least one of the gateways, and managing user traffic on the path according to a policy associated with the user.
0	US 20140052452 A1	2014-02-20	21	Koivuniemi; Tapio I. et al.	USER INTERFACE FOR ENTERTAINMENT SYSTEMS; Methods and apparatus for providing a search interface for an electronic device including a tuner configured to tune the electronic device to receive scheduled programming content. A search query is received and one or more data sources including information about media content are searched based, at least in part, on the search query. The results of the search are presented on a user interface using a time-based axis and a time-independent axis.
0	US 20100225541 A1	2010-09-09	15	Hertzog; Claudia A. et al.	Ultra-wideband radios for time-of-flight-ranging and network position estimation; This invention provides a novel high-accuracy indoor ranging device that uses ultra-wideband (UWB) RF pulsing with low-power and low-cost electronics. A unique of the present invention is that it exploits multiple measurements in time and space for very accurate ranging. The wideband radio signals utilized herein are particularly suited to ranging in harsh RF environments because they allow signal reconstruction in spite of multipath propagation distortion. Furthermore, the ranging and positioning techniques discussed herein directly address many of the known technical challenges encountered in UWB localization regarding synchronization and sampling. In the method developed, noisy, corrupted signals can be recovered by repeating range measurements across a channel, and the distance measurements are combined from many locations surrounding the target in a way that minimizes the range biases associated to indirect flight paths and through-wall propagation delays.
0	US 20020177910 A1	2002-11-28	31	Quarterman, John S.  et al.	Performance measurement system for large computer network; A method for measuring the performance of a large computer network is defined. The method provides a method of defining and characterizing the population of interest and interesting sub-populations; a method of providing a sampling list of nodes that represent the population; measuring the performance of destinations in the sampling list; recording raw data therefrom; reducing the raw data and providing presentations of information indicative of one or more of the sub-populations in ways that address questions of interest.
0	US 8055669 B1	2011-11-08	13	Singhal; Amit et al.	Search queries improved based on query semantic information; A search query for a search engine may be improved by incorporating alternate terms into the search query that are semantically similar to terms of the search query, taking into account information derived from the search query. An initial set of alternate terms that may be semantically similar to the original terms in the search query is generated. The initial set of alternate terms may be compared to information derived from the original search query. One example of such information is a set of documents retrieved in response to a search performed using the initial search query. One or more of the alternate terms may be added to the original search query based on their relationship to the information derived from the original search query. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622